Name: Commission Regulation (EEC) No 3267/85 of 21 November 1985 on the transport and sale, for disposal in animal feed in certain drought-stricken regions of France, of cereals held by the French intervention agency
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 22. 11 . 85 Official Journal of the European Communities No L 311 /27 COMMISSION REGULATION (EEC) No 3267/85 of 21 November 1985 on the transport and sale, for disposal in animal feed in certain drought-stricken regions of France, of cereals held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, sitating the transport to the affected regions of quantities of barley taken over by its intervention agency and these reasons justify the approval of such transport at the lowest cost ; Whereas stockfarming has been particularly affected by the drought ; whereas the use of cereals should therefore be limited to animal feed in those regions ; whereas all necessary measures must be taken by the Member State to monitor such use and in particular the effect on the ulti ­ mate consumer of the benefits conferred by this measure ; Whereas a security must be put up to guarantee the performance of the operations ; Whereas the provision of fodder grain is insufficient to resolve the existing difficulties facing stockfarmers ; whereas in view of the special circumstances, deferred payment for cereals purchased should be permitted ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricul ­ tural products by intervention agencies (3), as last amended by Regulation (EEC) No 2139/85 (4), and in particular Article 5 ( 1 ) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (*) provides that cereals held by the intervention agency are to be disposed of by invitation to tender ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 1806/85 f7), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, as a result of the drought during the summer of 1985, certain regions of southern France are suffering a severe shortage of fodder and fodder grain ; whereas this situation is a threat to stockfarmers, who, being unable to obtain fodder at a reasonable price, may be forced to sell their livestock prematurely ; whereas appropriate action should be taken in order to avoid this ; Article 1 1 . The transportation by the French intervention agency within the territory of France of 1 50 000 tonnes of barley held by it in storage is hereby approved in accor ­ dance with Article 5 ( 1 ) of Regulation (EEC) No 3247/81 . 2 . The French intervention agency shall select the storage premises of departure and of destination in such a way as to minimize transport costs. A list of such premises shall be notified forthwith to the Commission . 3 . The costs of transporting the product in question shall be determinated by the French intervention agency by a tendering procedure. The costs shall comprise : (a) transport (not including loading) from the place of storage of departure to the place of storage of destina ­ tion (not including unloading) ; (b) the costs of insuring the purchase price of the goods determined in accordance with Articles 1 and 3 of Regulation (EEC) No 2124/85. Whereas France has large intervention stocks, part of which are stored in the affected regions and part in other regions ; whereas France has notified the reasons neces ( 1 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 327, 14 . 11 . 1981 , p. 1 . (4) OJ No L 199, 31 . 7. 1985, p. 13 . Is) OJ No L 281 , 1 . 11 . 1975, p . 49 . ( «) OJ No L 202, 9 . 7 . 1982, p . 23 . o OJ No L 169, 29 . 6 . 1985, p . 73 . No L 311 /28 Official Journal of the European Communities 22. 11 . 85 : 4. The invitation to tender may concern one or more consignments. 5 . The French intervention agency shall lay down the terms and conditions of the invitation to tender in accor ­ dance with the provisions of this Article. 6. The contract shall be awarded to the tenderers who offer the best conditions. However, if the tenders do not corrrespond to the prices and costs normally charged, no contract shall be awarded. 7. The French intervention agency shall keep the Commission informed of the progress of the tendering procedure and shall notify it immediately of the results . Article 2 1 . The French intervention agency may, under the conditions laid down in Regulation (EEC) No 1836/82, issue a standing invitation to tender for the resale, on the market of the affected regions listed in the Annex hereto, of 200 000 tonnes of barley held by it for disposal as animal feed. 2 . Without prejudice to the provisions of Regulation (EEC) No 1836/82, the following special procedure shall apply to this invitation to tender :  the use of the cereals shall be restricted to their disposal in animal feed in the departments listed in the Annex,  the final date for the disposal of the cereals shall be 30 April 1986,  a security of 5 ECU per tonne shall be furnished by the successful tenderer to guarantee the performance of the operations. It shall be released when evidence is provided that the cereals have been disposed of in animal feed in the departments listed in the Annex by 30 April 1986. Where the successful tenderer is not the ultimate consumer, evidence that the financial benefits have indeed been passed on to the latter must also be furnished. All such evidence must be provided by 31 July 1986 at the latest. Article 3 1 . France shall inform the Commission prior to the issue of the invitation to tender provided for in Article 2 of the arrangements it has made, without prejudice to the provisions of Commission Regulation (EEC) No 1687/76 ('), to verify the use to which the goods have been put and shall forward to it a copy of the special terms and conditions of the invitation to tender. 2. The French intervention agency shall keep separate accounts for this operation . 3 . Successful tenderers must be prepared to undergo all the checks which the competent French body may wish to carry out in order to ensure that the goods have been used for the purpose for which they are intended and in particular that the effect of the financial benefits of the operation have been passed on to the ultimate consumer. Article 4 1 . By way of derogation from the first paragraph of Article 16 of Regulation (EEC) No 1836/82, payment by the successful tenderer for the cereals removed shall be made before 30 June 1986 . 2. However, in the case of cereals not removed within a period of one month following the date of dispatch of the statement referred to in Article 15 of Regulation (EEC) No 1836/82, all risks and storage costs shall be borne by the successful tenderer. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 190, 14. 7. 1976, p. 1 . 22. 11 . 85 Official Journal of the European Communities No L 311 /29 ANNEX List of the departments for which the cereals are intended Dordogne Aveyron Gironde Tarn Lot-et-Garonne Tarn-et-Garonne Landes Gers Pyrenees-Atlantiques Haute-Garonne Puy-de-Dome Ariege Allier Hautes-Pyrenees Cantal Cote-d'Or Haute-Loire Nievre Lozere Saone-et-Loire Gard Cher Herault Indre Aude Charente Pyrenees-Orientales Charente-Maritime Haute-Vienne Vienne Creuze Loire Correze Haute-Corse Lot Corse du Sud